Citation Nr: 0012971	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for a psychiatric disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel




INTRODUCTION

The veteran had active service from April 1977 to August 
1981.

This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
which denied service connection for a psychiatric disorder 
based upon new and material evidence, and service 
connection for a back disorder.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for a psychiatric disorder was denied by an RO 
rating decision dated in June 1985, and that decision is 
final.

2.  Evidence received since the final June 1985 rating 
decision is duplicative of evidence previously considered 
by decisionmakers.

3.  The claim of entitlement to service connection for a 
back disorder is not supported by competent medical 
evidence that any current disorder is related to service.


CONCLUSIONS OF LAW

1.  The June 1985 rating decision denying the claim of 
entitlement to service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received subsequent to the June 1985 decision 
is not new or material, in that it is duplicative of 
evidence previously considered by decisionmakers, and the 
claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
back disorder is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The evidence of record at the time of the June 1985 rating 
decision included private hospitalization records dated in 
July 1971 and June-July 1974 describing a history of 
psychological difficulties in the veteran and his family.  
Depersonalization neurosis and transient situational 
disturbance, adjustment to adolescence, were diagnosed 
during that time.

March 1981 service medical records show that the veteran 
was seen because he felt that people were out to get him.  
Adjustment disorder with anxious mood was diagnosed.

August 1983 private hospitalization records indicate that 
the veteran complained of an argument with his girlfriend 
and that people were out to get him because he sold drugs.  
Upon admission, adjustment disorder with atypical 
features, amphetamine abuse and paranoid personality 
disorder were assessed.  Upon discharge, adjustment 
disorder with mixed emotional features was diagnosed.

July 1984 private treatment records cited poor impulse 
control, and intermittent explosive disorder, dysthymic 
disorder, and an antisocial personality were diagnosed.

In a March 1985 VA examination, the veteran indicated that 
his problems began during service.  Dysthymic disorder, 
mixed personality disorder with paranoid and schizoid 
traits, and chronic cannabis abuse were assessed.

In a June 1985 rating decision, the RO denied service 
connection for a psychiatric condition.  The decision 
cited a long history of preservice mental health problems 
with no evidence of aggravation in service.

In August 1985, the veteran submitted a notice of 
disagreement in which he noted that hard work and late 
hours working as a clerk in service aggravated his 
condition.  A statement of the case was issued.  There is 
no substantive appeal of record.

The evidence of record subsequent to the June 1985 rating 
decision includes the veteran's February 1996 informal 
claim in which he reported that his psychiatric conditions 
were caused by military service.

In June 1996, the RO requested all VA treatment records 
from June 1995 onward.  A margin note, also dated in June 
1996, indicates that no records were available.

In his April 1997 substantive appeal, the veteran 
indicated that records regarding military service were 
missing from his file.  The RO requested more information 
from the veteran regarding the missing records in June 
1997 correspondence.  

In an August 1999 statement, the veteran indicated that he 
did not have the same mental abilities after service that 
he had prior to service.

Laws and Regulations

Appellate review will be initiated by a notice of 
disagreement which must be filed within one year from the 
date of notification of the result of the initial review 
or determination.  If a substantive appeal is not timely 
filed, the determination shall become final and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105(a),(b); 38 C.F.R. 
§ 20.1103 (1999).  Only if new and material evidence is 
presented with respect to a claim that has been finally 
denied shall the claim be reopened and reviewed as to all 
of the evidence of record.  38 U.S.C.A. § 5108; see Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be new if it was not previously 
submitted to agency decisionmakers and it is not 
cumulative or redundant.  The evidence is material if it 
bears directly and substantially upon the specific matter 
under consideration and, by itself or in connection with 
evidence previously considered, it is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156 (1999); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Hicks v. West, 8 Vet. App. 
417 (1995).

In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a 
rating decision.  Id, 155 F.3d at 1363.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the decision of the Federal Circuit in Hodge, 
required the replacement of the two-step Manio test with a 
three-step test.

Under the three step test announced in Elkins, VA must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) so as to have 
a finally denied claim reopened under 38 U.S.C. § 5108.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon 
all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is 
well grounded, VA may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be 
credible and all of the evidence received since the last 
final disallowance shall be considered.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

Analysis

The Board has reviewed all of the evidence of record and 
finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  As stated above, 
service connection for the veteran's psychiatric disorder 
was denied by the RO in June 1985 on the basis that the 
evidence did not show that the veteran's pre-existing 
condition was aggravated by service.  

The only evidence as to causation since the 1985 decision 
consists of the veteran's February 1996 informal claim and 
August 1999 statement in which he attributes his condition 
to service.  The statements are essentially duplicative of 
evidence of record prior to the 1985 rating decision, 
including statements made during his March 1985 VA 
examination.  As such, the Board finds that new and 
material evidence has not been submitted, and the claim is 
not reopened.


Service Connection

The veteran's medical examination upon entry into service 
revealed no back abnormalities.

June 1978 service medical records indicate that the 
veteran complained of low back pain.  Possible low back 
strain of unknown etiology was assessed.

Upon admission to a private facility for mental health 
treatment in August 1983, the veteran noted that he had a 
sore back and neck from unstable living arrangements and 
an inability to sleep at night.

During the March 1985 VA examination, the veteran noted 
chronic back problems.  A radiology examination of the 
lumbar spine at that time revealed bilateral 
spondylolysis, pars interarticularis, L5.

A July 1996 VA orthopedic examination report indicated a 
diagnosis of lower back syndrome since 1978 per history.  
No objective findings of any back pathology were found.  
The examiner also noted that the veteran complained of 
severe pain, but that no distress was observed.  No 
neurological deficits were noted.  

An August 1996 VA radiology examination revealed disc 
space narrowing at L4-5 and L5-S1.  Spondylosis anteriorly 
at L5-S1 and grade I spondylolisthesis at L5-S1 were 
noted.  Probable pars intra-articularis fracture at L5, 
and minimal sclerosis at the sacroiliac joints were also 
reported.  

In his August 1999 statement, the veteran noted that he 
landed with his back off balance while going through an 
obstacle course during boot camp and felt a sharp pain.  
He indicated that he later sought treatment during service 
for a dull back pain after engaging in physical activity, 
but that he believed it to be a muscle problem at that 
time.

Laws and Regulations

A person who submits a claim for veteran's benefits has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The 
Court has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set 
out three requirements that must be met in order for a 
claim of service connection to be considered well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there 
must be competent evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence).  
Third, there must be competent evidence of a nexus between 
the injury or disease in service and the current 
disability (medical evidence).  Caluza, 7 Vet. App. at 
506.

A lay person is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical 
evidence is generally required to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A lay person is, however, competent to provide evidence of 
an observable condition during and following service.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the 
disorder following service.  Medical evidence is required, 
however, to show a relationship between the current 
medical diagnosis and the continuing symptomatology.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406 (1995).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him 
in any further development of the claim.  Schroeder v. 
West, 12 Vet. App. 184 (1999).

Analysis

The evidence shows that in 1996, the veteran's back 
condition was diagnosed as, inter alia, lower back 
syndrome and spondylosis.  Thus, the first Caluza element 
has been satisfied.  Caluza, 7 Vet. App. at 507.  

No back problems were noted upon the veteran's entry into 
service, and therefore, he is presumed to have been free 
of back abnormalities at that time.  A veteran is presumed 
to have been in sound condition when enrolled for service, 
except for any disease or injury noted at the time of 
enrollment.  See Kinnaman v. Principi, 4 Vet. App. 20 
(1993).  

The evidence shows that the first complaints of back pain 
were in June 1978 in service when possible low back strain 
of unknown etiology was assessed.  The Board finds, 
therefore, that the second Caluza element has been 
satisfied.  Caluza, 7 Vet. App. at 507.

There is no competent evidence of a nexus between the 
veteran's current back disorder and service, however.  
Although the veteran is competent to provide evidence of 
his chronic back problems during and following service, 
competent medical evidence would be necessary to link that 
symptomatology to the currently diagnosed conditions.  As 
there is no such evidence, the claims are not well 
grounded and must be denied.  See Savage, 10 Vet. App. at 
488,  see also Clyburn, 12 Vet. App. at 296.

The Board notes that the July 1996 VA orthopedic examiner 
diagnosed the veteran's condition as lower back syndrome 
since 1978 per history.  However, in noting "per history," 
the physician was simply relating the veteran's statements 
and not rendering an opinion as to the date of onset of 
the condition.  The fact that the veteran's statements 
concerning the etiology of his back disability were 
transcribed by a medical professional does not turn such 
statements into competent medical evidence.  As the Court 
has noted, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence'...."  LeShore, 8 
Vet. App. at 410. 

For these reasons, the Board has determined that the claim 
of entitlement to service connection for a back disorder 
is not well grounded.  Because the veteran's claim is not 
well grounded and he has not indicated the existence of 
any specific evidence which, if obtained, would render his 
claim well grounded, VA is under no duty to assist him in 
the development of his claim.  See Schroeder, 12 Vet. App. 
at 184.

Additional Matters

The veteran has contended that service medical records 
pertaining to his claims are missing,  However, the Board 
notes that he has not responded to the RO's request that 
he provide more specific information concerning such 
treatment so that additional records could be requested.  
With regard to his psychiatric disorder, in the March 1985 
examination, the only inservice treatment reported by the 
veteran was that of March 1981, and those records are 
contained in the claims file.  There are also inservice 
records pertaining to treatment for back complaints.  In 
his application received in May 1996 he reported having 
had back problems in October 1977 but service medical 
records for 1977 appear complete. Because the veteran has 
furnished no further information concerning inservice 
treatment as requested by the RO and because it appears 
that the service medical records are essentially complete, 
the Board concludes that it has no further duty to assist 
the veteran in the development of the record under Bell v. 
Derwinski, 2 Vet. App. 611 (1992).


ORDER

Entitlement to reopen the claim for service connection for 
a psychiatric disorder based upon new and material 
evidence is denied.

The claim of entitlement to service connection for a back 
disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

